Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 33.1 Certification Regarding Compliance with Applicable Servicing Criteria 1. DFS-SPV L.P. and Dell Financial Services L.P., as the party performing on behalf of DFS-SPV L.P. (collectively, the Subservicer), are responsible for assessing compliance with the servicing criteria applicable to it under paragraph (d) of Item 1122 of Regulation AB, as of December 31, 2006 and for the period from March 23, 2006 to December 31, 2006 (the Reporting Period), as set forth in Appendix A hereto. The transactions covered by this report include all publicly issued asset-backed securities transactions involving equipment lease receivables originated or purchased by Dell Financial Services L.P. for which the Subservicer acted as a servicer which asset-backed securities transactions were issued on or after January 1, 2006 (collectively, the Platform). The individual asset-backed transactions and securities that comprise the Platform as defined by management are included as part of the CIT Equipment Collateral 2006-VT1 Receivable-Backed Notes and CIT Equipment Collateral 2006-VT2 Receivable-Backed Notes. The Receivables Purchase Agreement effective as of October 31, 1998, as amended, between DFS-SPV L.P. and CIT Financial USA, Inc. is the transaction agreement applicable to the Subservicer; 2. The Subservicer has engaged certain vendors (the Vendors) to perform specific, limited or scripted activities, and the Subservicer elects to take responsibility for assessing compliance with the servicing criteria or portion of the servicing criteria applicable to such Vendors activities as set forth in Appendix A hereto; 3. Except as set forth in paragraph 4 below, the Subservicer used the criteria set forth in paragraph (d) of Item 1122 of Regulation AB to assess the compliance with the applicable servicing criteria; 4. The criteria listed in the columns titled Inapplicable Servicing Criteria on Appendix A hereto are inapplicable to the Subservicer based on the activities it performs, directly or through its Vendors, with respect to the Platform; 5. The Subservicer has complied, in all material respects, with the applicable servicing criteria as of December 31, 2006 and for the Reporting Period with respect to the Platform, taken as a whole, except as described on Appendix B hereto; 6. The Subservicer has not identified and is not aware of any material instance of noncompliance by the Vendors with the applicable servicing criteria as of December 31, 2006 and for the Reporting Period with respect to the Platform, taken as a whole, except as described on Appendix B hereto; 7. The Subservicer has not identified any material deficiency in its policies and procedures to monitor the compliance by the Vendors with the applicable servicing criteria as of December 31, 2006 and for the Reporting Period with respect to the Platform, taken as a whole, except as described on Appendix B hereto; and 8. PricewaterhouseCoopers LLP, a registered public accounting firm, has issued an attestation report on the Subservicers compliance with the applicable servicing criteria for the Reporting Period. March 30, 2007 EXHIBIT 33.1 Dell Financial Services L.P. By: /s/ Gavan Goss Name: Gavan Goss Title: Chief Financial Officer DFS-SPV L.P. by its General Partner, DFS GP Inc. By: /s/ Gavan Goss Name: Gavan Goss Title: Chief Financial Officer EXHIBIT 33.1 APPENDIX A Servicing Criteria Applicable Servicing Criteria Inapplicable Servicing Criteria Reference Criteria Performed Performed by Performed by Not Performed Directly by Vendor(s) for Subservicer(s) by the the Subservicer which the or Vendor(s) Subservicer or by Subservicer is for which the Subservicer(s) the Subservicer is or Vendor(s) Responsible NOT the Retained by the Party Responsible Subservicer Party General Servicing Considerations 1122(d)(1)(i) Policies and procedures are X instituted to monitor any performance or other triggers and events of default in accordance with the transaction agreements. 1122(d)(1)(ii) If any material servicing X activities are outsourced to third parties, policies and procedures are instituted to monitor the third partys performance and compliance with such servicing activities. 1122(d)(1)(iii) Any requirements in the X transaction agreements to maintain a back-up servicer for the pool assets are maintained. 1122(d)(1)(iv) A fidelity bond and errors and X omissions policy is in effect on the party participating in the servicing function throughout the reporting period in the amount of coverage required by and otherwise in accordance with the terms of the transaction agreements. Cash Collection and Administration 1122(d)(2)(i) Payments on pool assets are X deposited into the appropriate custodial bank accounts and EXHIBIT 33.1 Servicing Criteria Applicable Servicing Criteria Inapplicable Servicing Criteria Reference Criteria Performed Performed by Performed by Not Performed Directly by Vendor(s) for Subservicer(s) by the the Subservicer which the or Vendor(s) Subservicer or by Subservicer is for which the Subservicer(s) the Subservicer is or Vendor(s) Responsible NOT the Retained by the Party Responsible Subservicer Party related bank clearing accounts no more than two business days of receipt, or such other number of days specified in the transaction agreements. 1122(d)(2)(ii) Disbursements made via wire X transfer on behalf of an obligor or to an investor are made only by authorized personnel. 1122(d)(2)(iii) Advances of funds or X guarantees regarding collections, cash flows or distributions, and any interest or other fees charged for such advances, are made, reviewed and approved as specified in the transaction agreements. 1122(d)(2)(iv) The related accounts for the X transaction, such as cash reserve accounts or accounts established as a form of over collateralization, are separately maintained (e.g., with respect to commingling of cash) as set forth in the transaction agreements. 1122(d)(2)(v) Each custodial account is X maintained at a federally insured depository institution as set forth in the transaction agreements. For purposes of this criterion, federally insured depository institution with respect to a foreign financial institution means a foreign financial institution that meets the requirements of § 240.13k-1(b)(1) of this chapter. 1122(d)(2)(vi) Unissued checks are X safeguarded so as to prevent unauthorized access. 1122(d)(2)(vii) Reconciliations are prepared X on a monthly basis for all EXHIBIT 33.1 Servicing Criteria Applicable Servicing Criteria Inapplicable Servicing Criteria Reference Criteria Performed Performed by Performed by Not Performed Directly by Vendor(s) for Subservicer(s) by the the Subservicer which the or Vendor(s) Subservicer or by Subservicer is for which the Subservicer(s) the Subservicer is or Vendor(s) Responsible NOT the Retained by the Party Responsible Subservicer Party asset-backed securities related bank accounts, including custodial accounts and related bank clearing accounts. These reconciliations: (A) Are mathematically accurate; (B) Are prepared within 30 calendar days after the bank statement cutoff date, or such other number of days specified in the transaction agreements; (C) Are reviewed and approved by someone other than the person who prepared the reconciliation; and (D) Contain explanations for reconciling items. These reconciling items are resolved within 90 calendar days of their original identification, or such other number of days specified in the transaction agreements. Investor Remittances and Reporting 1122(d)(3)(i) Reports to investors, including X those to be filed with the Commission, are maintained in accordance with the transaction agreements and applicable Commission requirements. Specifically, such reports: (A) Are prepared in accordance with timeframes and other terms set forth in the transaction agreements; (B) Provide information calculated in accordance with the terms specified in the transaction agreements; (C) Are filed with the Commission as required by its rules and regulations; and EXHIBIT 33.1 Servicing Criteria Applicable Servicing Criteria Inapplicable Servicing Criteria Reference Criteria Performed Performed by Performed by Not Performed Directly by Vendor(s) for Subservicer(s) by the the Subservicer which the or Vendor(s) Subservicer or by Subservicer is for which the Subservicer(s) the Subservicer is or Vendor(s) Responsible NOT the Retained by the Party Responsible Subservicer Party (D) Agree with investors or the trustees records as to the total unpaid principal balance and number of pool assets serviced by the servicer . 1122(d)(3)(ii) Amounts due to investors are X allocated and remitted in accordance with timeframes, distribution priority and other terms set forth in the transaction agreements. 1122(d)(3)(iii) Disbursements made to an X investor are posted within two business days to the servicers investor records, or such other number of days specified in the transaction agreements. 1122(d)(3)(iv) Amounts remitted to investors X per the investor reports agree with cancelled checks, or other form of payment, or custodial bank statements. Pool Asset Administration 1122(d)(4)(i) Collateral or security on pool X assets is maintained as required by the transaction agreements or related pool asset documents. 1122(d)(4)(ii) Pool assets and related X documents are safeguarded as required by the transaction agreements. 1122(d)(4)(iii) Any additions, removals or X substitutions to the asset pool are made, reviewed and approved in accordance with any conditions or requirements in the transaction agreements. 1122(d)(4)(iv) Payments on pool assets, X including any payoffs, made in accordance with the related pool asset documents are EXHIBIT 33.1 Servicing Criteria Applicable Servicing Criteria Inapplicable Servicing Criteria Reference Criteria Performed Performed by Performed by Not Performed Directly by Vendor(s) for Subservicer(s) by the the Subservicer which the or Vendor(s) Subservicer or by Subservicer is for which the Subservicer(s) the Subservicer is or Vendor(s) Responsible NOT the Retained by the Party Responsible Subservicer Party posted to the applicable servicers obligor records maintained no more than two business days after receipt, or such other number of days specified in the transaction agreements, and allocated to principal, interest or other items (e.g., escrow) in accordance with the related pool asset documents. 1122(d)(4)(v) The servicers records X regarding the pool assets agree with the servicers records with respect to an obligors unpaid principal balance. 1122(d)(4)(vi) Changes with respect to the X terms or status of an obligors pool asset (e.g., loan modifications or re-agings) are made, reviewed and approved by authorized personnel in accordance with the transaction agreements and related pool asset documents. 1122(d)(4)(vii) Loss mitigation or recovery X actions (e.g., forbearance plans, modifications and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are initiated, conducted and concluded in accordance with the timeframes or other requirements established by the transaction agreements. 1122(d)(4)(viii) Records documenting X collection efforts are maintained during the period a pool asset is delinquent in accordance with the transaction agreements. Such records are maintained on at least a monthly basis, or such other period specified in the EXHIBIT 33.1 Servicing Criteria Applicable Servicing Criteria Inapplicable Servicing Criteria Reference Criteria Performed Performed by Performed by Not Performed Directly by Vendor(s) for Subservicer(s) by the the Subservicer which the or Vendor(s) Subservicer or by Subservicer is for which the Subservicer(s) the Subservicer is or Vendor(s) Responsible NOT the Retained by the Party Responsible Subservicer Party transaction agreements, and describe the entitys activities in monitoring delinquent pool assets including, for example, phone calls, letters and payment rescheduling plans in cases where delinquency is deemed temporary (e.g., illness or unemployment). 1122(d)(4)(ix) Adjustments to interest rates X or rates of return for pool assets with variable rates are computed based on the related pool asset documents. 1122(d)(4)(x) Regarding any funds held in X trust for an obligor (such as escrow accounts): (A) Such funds are analyzed, in accordance with the obligors pool asset documents, on at least an annual basis, or such other period specified in the transaction agreements; (B) Interest on such funds is paid, or credited, to obligors in accordance with applicable pool asset documents and state laws; and (C) Such funds are returned to the obligor within 30 calendar days of full repayment of the related pool asset, or such other number of days specified in the transaction agreements. 1122(d)(4)(xi) Payments made on behalf of X an obligor (such as tax or insurance payments) are made on or before the related penalty or expiration dates, as indicated on the appropriate bills or notices for such payments, provided that such support has been received by the servicer EXHIBIT 33.1 Servicing Criteria Applicable Servicing Criteria Inapplicable Servicing Criteria Reference Criteria Performed Performed by Performed by Not Performed Directly by Vendor(s) for Subservicer(s) by the the Subservicer which the or Vendor(s) Subservicer or by Subservicer is for which the Subservicer(s) the Subservicer is or Vendor(s) Responsible NOT the Retained by the Party Responsible Subservicer Party at least 30 calendar days prior to these dates, or such other number of days specified in the transaction agreements. 1122(d)(4)(xii) Any late payment penalties in X connection with any payment to be made on behalf of an obligor are paid from the servicers funds and not charged to the obligor, unless the late payment was due to the obligors error or omission. 1122(d)(4)(xiii) Disbursements made on behalf X of an obligor are posted within two business days to the obligors records maintained by the servicer, or such other number of days specified in the transaction agreements. 1122(d)(4)(xiv) Delinquencies, charge-offs X and uncollectable accounts are recognized and recorded in accordance with the transaction agreements. 1122(d)(4)(xv) Any external enhancement or X other support, identified in Item 1114(a)(1) through (3) or Item 1115 of this Regulation AB, is maintained as set forth in the transaction agreements. EXHIBIT 33.1 APPENDIX B Material instances of noncompliance noted for criteria under paragraph (d) of Item 1122 of Regulation AB are as follows: 1122(d)(2)(i) The Subservicer noted certain customer payments that were not deposited within two business days. There is no alternative standard in the transaction agreement. The Subservicer has identified deficiencies in operating effectiveness of its policies and procedures to monitor the compliance by the Vendors with the applicable servicing criteria as of December 31, 2006 and for the Reporting Period with respect to the Platform, taken as a whole. Specifically, DFS has not performed procedures designed to ensure the completeness and accuracy of compliance reporting by its lockbox vendors. 1122(d)(2)(vii) The Subservicer noted certain reconciling items that were not resolved within 90 calendar days of original identification. There is no alternative standard in the transaction agreement. 1122(d)(4)(vii) The Subservicer noted certain loss mitigation or recovery actions that were not initiated, conducted or concluded in accordance with the required timeframes established under the transaction agreement. 1122(d)(4)(viii) The Subservicer noted certain collection activities that were not maintained during the period the Pool Asset was delinquent.
